IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60898
                         Summary Calendar



ROBERT SAMUEL SCRUGGS,

                                         Plaintiff-Appellant,

versus

JERRY HOWIE; MARK PITTNER; JEFF JACKSON; EARL HASKAS; THE
MISSISSIPPI HIGHWAY PATROL DEPARTMENT; JOHN DOE, Of the
Booneville Sheriff’s Department,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:01-CV-315-D

                       --------------------
                           April 9, 2002
Before Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Robert Samuel Scruggs, Mississippi prisoner # 79644, filed a

42 U.S.C. § 1983 complaint in August 2001, alleging that a police

officer had assaulted him incident to a traffic stop and arrest.

The district court found that this complaint should be dismissed

as frivolous on res judicata and collateral estoppel grounds.

This court reviews de novo a determination that a claim is barred


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60898
                                 -2-

by res judicata.   See Mowbray v. Cameron County, Tex., 274 F.3d

269, 281 (5th Cir. 2001).

     The doctrine of res judicata applies if: (1) the prior

judgment was rendered by a court of competent jurisdiction; (2)

there was a final judgment on the merits; (3) the parties, or

those in privity with them, are identical in both suits; and (4)

the same cause of action is involved in both suits.    Mowbray, 274

F.3d at 282.   Our review of the record persuades us that the

above requirements are satisfied as to every defendant, except

defendant Howie, and therefore Scruggs’ complaint against these

other defendants is barred by the doctrine of res judicata.      We

affirm the dismissal of the claims against Howie on the alternate

ground that they are time-barred.    Scruggs’ instant complaint was

filed in August 2001, yet his claims arise out of an alleged

assault that occurred February 29, 1984, making the instant

complaint time-barred.

     The district court’s dismissal of the complaint as frivolous

counts as a strike for purposes of 28 U.S.C. § 1915(g).    See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    Scruggs

is warned that he has one strike and that if he accumulates a

total of three strikes, he will not be able to bring a civil

action or an appeal proceeding IFP unless he is under imminent

danger of serious physical injury.    See 28 U.S.C. § 1915(g).

     AFFIRMED; SANCTIONS WARNING ISSUED.